United States Court of Appeals
                     For the First Circuit


Nos. 18-1669, 19-1042, 19-1043, 19-1107

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                       MARTIN GOTTESFELD,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on November 5, 2021 is
amended as follows:

    On page 25, line 10, add "to" between "public" and "attend"

    On page 30, line 2, replace "issue" with "issues"